DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-5, 8 are pending.
Claims 2-3, 6-7, 9-10 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20100231390 A1) in view of Yokoyama (US 20160142575 A1).
As to claim 1, Hashimoto teaches an electronic apparatus comprising:

an distance sensor configured to detect an object present within a detection range [a human body detection unit 502 and an antenna 501 are a block that performs human body detection by determines an approach and leaving of the user at a predetermined distance] [0011, 0065, 0072-0073]; 
an embedded controller separate from the processor, the embedded controller being coupled to the distance sensor, wherein the embedded controller is programmed to: 
control a detection range of the distance sensor to have a first field of view angle when the operation system is in a first operating state [the human body detection unit having threshold valve TH1 to detect user body during normal mode to determine whether the user leaves the MFP] [Figs. 8-9] [0079-0083], and 
control the detection range of the distance sensor to have a second field of view angle when the operation system is in a second operating state with limited operating capabilities compared to the first operating state, and the second field of view angle is narrower than the first field of view angle [during power saving mode, the user may approach the MFP for a purpose other than operations of the operation unit 104, in order to avoid the unnecessary mode change, the human body unit 502 narrows the detection area by adjust threshold valve to TH1’ with narrower view and shorter distance] [Fig. 20] [0084, 0125-0127].
Hashimoto teaches using distance sensor configured to detect an object present within adjustable detection ranges to change operation mode of an electronic 
However, Yokoyama teaches an apparatus having a plurality of operation modes including at least a normal power mode and a power-saving mode in which power consumption is lower than that in the normal power mode using a human sensor configured to detect a person who exists within a predetermined range of the apparatus, wherein the human sensor includes any sensor capable of detecting existence of a person and a change in distance, such as an infrared sensor [Abstract, 0036-0038].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Yokoyama with the teachings of Hashimoto for the purpose of using any sensor, includes an infrared sensor, capable of detecting existence of a person and a change in distance to change operation modes of an electronic apparatus.
As to claim 4, Hashimoto teaches control the detection range of the distance sensor to have a first detection distance when the operation system is in the first operating state, and control the detection range of the distance sensor to have a second detection distance when the operation system is in the second operating state, and the second detection distance is shorter than the first detection distance [during power saving mode, the user may approach the MFP for a purpose other than operations of the operation unit 104, in order to avoid the unnecessary mode change, the human body unit 502 narrows the detection area by adjust threshold valve to TH1’ with narrower view and shorter distance] [Figs. 8-9, 20] [0079-0084, 0125-0127]. Hashimoto does not explicitly teach the distance sensor is an infrared distance sensor. However, 
As to claim 5, Hashimoto teaches an electronic apparatus comprising:
a processor coupled to a memory and configured to execute an operating system [0057-0061]; 
an distance sensor configured to detect an object present within a detection range [a human body detection unit 502 and an antenna 501 are a block that performs human body detection by determines an approach and leaving of the user at a predetermined distance] [0011, 0065, 0072-0073]; 
an embedded controller separate from the processor, the embedded controller being coupled to the distance sensor, wherein the embedded controller is programmed to: 
control a detection range of the distance sensor to have a first field of view angle while the object is being detected by the distance sensor [the human body detection unit having threshold valve TH1 to continue detect user body during normal mode to determine whether the user leaves the MFP] [Figs. 8-9] [0079-0083], and 
control the detection range of the distance sensor to have a second field of view angle while the object is not being detected by the distance sensor, and the second field of view angle is narrower than the first field of view angle [during power saving mode, 
Hashimoto teaches using distance sensor configured to detect an object present within adjustable detection ranges to change operation mode of an electronic apparatus. Hashimoto does not explicitly teach the distance sensor is an infrared distance sensor.
However, Yokoyama teaches an apparatus having a plurality of operation modes including at least a normal power mode and a power-saving mode in which power consumption is lower than that in the normal power mode using a human sensor configured to detect a person who exists within a predetermined range of the apparatus, wherein the human sensor includes any sensor capable of detecting existence of a person and a change in distance, such as an infrared sensor [Abstract, 0036-0038].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Yokoyama with the teachings of Hashimoto for the purpose of using any sensor, includes an infrared sensor, capable of detecting existence of a person and a change in distance to change operation modes of an electronic apparatus.
As to claim 8, Hashimoto teaches control the detection range of the distance sensor to have a first detection distance while the object is being detected by the distance sensor, and control the detection range of the distance sensor to have a .
Response to Arguments
Applicant’s arguments filed August 24, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZHIPENG WANG/           Primary Examiner, Art Unit 2115